                                                                           Case 4:21-cv-04772-YGR Document 196 Filed 09/15/21 Page 1 of 5




                                                                 1

                                                                 2

                                                                 3

                                                                 4                                        UNITED STATES DISTRICT COURT
                                                                 5                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                 6

                                                                 7

                                                                 8    FRANK J. SHELTON, ET AL.,                            Case No.: 4:21-cv-04772-YGR
                                                                 9                    Plaintiffs,                          ORDER GRANTING MOTION TO DISMISS
                                                                 10             vs.
                                                                                                                           Re: Dkt. No.82
                                                                 11   AIR & LIQUID SYSTEMS CORPORATION, ET
                                                                      AL.,
                                                                 12
                                                                                       Defendants.
                               Northern District of California
United States District Court




                                                                 13

                                                                 14             Plaintiffs Frank J. Shelton, Jr., and Jennifer Schuyler bring this amended complaint against
                                                                 15   defendants Air & Liquid Systems Corporation; Alfa Laval, Inc.; Armstrong International, Inc.;
                                                                 16   BW/IP, Inc.; Carrier Corporation; Caterpillar Inc.; CLA-VAL Co.; Cleaver-Brooks, Inc.; Copes-
                                                                 17   Vulcan, Inc.; Crane Co.; Crane Environmental, Inc.; Dezurik, Inc.; Electrolux Home Products, Inc.;
                                                                 18   Flowserve US Inc.; FMC Corporation; Foster Wheeler Energy Corporation; Gardner Denver Nash
                                                                 19   LLC; General Electric Company; The Goodyear Tire & Rubber Company; Grinnell LLC, Hopeman
                                                                 20   Brothers, Inc.; IMO Industries, Inc.; ITT LLC; John Crane, Inc.; Johnson Controls, Inc.; M. Slayen
                                                                 21   and Associates, Inc.; Metropolitan Life Insurance Company; SPX Corporation; Superior-Lidgerwood-
                                                                 22   Mundy Corporation; Taco, Inc.; Velan Valve Corp.; Viacomcbs, Inc.; VIAD Corp.; Warren Pumps,
                                                                 23   LLC; Weir Valves & Controls USA, Inc.; and The William Powell Company alleging that Shelton
                                                                 24   was exposed to asbestos during the course of his time with the United States Navy. Plaintiffs assert
                                                                 25   six causes of action: (1) negligence; (2) breach of implied warranty; (3) strict liability; (4) fraud and
                                                                 26   concealment; (5) conspiracy to defraud and failure to warn; and (6) loss of consortium. (See Dkt. No.
                                                                 27   1-1) (“Complaint” or “Compl.”)
                                                                 28   /// ///
                                                                         Case 4:21-cv-04772-YGR Document 196 Filed 09/15/21 Page 2 of 5




                                                                 1             Now before the Court is defendant Superior Lidgerwood Mundy Corporation’s (“SLM”)
                                                                 2    motion to dismiss pursuant to Federal Rules of Civil Procedure Rule 12(b)(2). (See Dkt. No. 82.)
                                                                 3             Having carefully considered the papers submitted and the pleadings in this action, and for the
                                                                 4    reasons set forth below, the Court GRANTS the motion to dismiss WITH LEAVE TO AMEND.
                                                                 5
                                                                         I.       BACKGROUND
                                                                 6             The complaint alleges the following:
                                                                 7             Shelton served in the Navy from approximately the mid-1960s to the early 1970s. (Compl. ¶
                                                                 8    5.) During his time with the Navy, Shelton worked as a Machinist Mate while stationed aboard the
                                                                 9    USS Constellation, USS Repose, and USS Haleakala, where he regularly and routinely performed
                                                                 10   maintenance and repairs to various equipment in the machinery spaces to which he was assigned.
                                                                 11   (Id.) Shelton was tasked with disturbing, sanding, scraping, cutting and abrading asbestos-containing
                                                                 12   components of the equipment. (Id.) As a result, Shelton was exposed to asbestos-containing products
                                                                 13   and developed malignant mesothelioma as a result of the exposure. (Id. ¶ 6.)
                               Northern District of California
United States District Court




                                                                 14      II.      LEGAL STANDARD
                                                                 15            A motion brought under Federal Rule of Civil Procedure 12(b)(2) challenges a court’s exercise
                                                                 16   of personal jurisdiction over a defendant. Fed. R. Civ. P. 12(b)(2). Where no federal statute governs
                                                                 17   personal jurisdiction, the Court applies the law of the state in which it sits. Schwarzenegger v. Fred
                                                                 18   Martin Motor, Co., 374 F.3d 797, 800 (9th Cir. 2004). California law allows for the exercise of
                                                                 19   “jurisdiction on any basis not inconsistent with the Constitution of [California] or of the United
                                                                 20   States.” Cal. Civ. Proc. Code § 410.10. As such, for a court to exercise personal jurisdiction over a
                                                                 21   non-resident defendant, that defendant must have “minimum contacts with [the forum state] such that
                                                                 22   the maintenance of the suit does not offend traditional notions of fair play and substantial
                                                                 23   justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal quotation marks and
                                                                 24   citation omitted). “In judging minimum contacts, a court properly focuses on ‘the relationship among
                                                                 25   the defendant, the forum, and the litigation.’” Calder v. Jones, 465 U.S. 783, 788
                                                                 26   (1984) (quoting Shaffer v. Heitner, 433 U.S. 186, 204 (1977)). Personal jurisdiction may be either
                                                                 27   general or specific. See Daimler AG v. Bauman, 571 U.S. 117, 127 (2014.)
                                                                 28            General jurisdiction allows a court to assert jurisdiction over an individual to hear all claims


                                                                                                                            2
                                                                          Case 4:21-cv-04772-YGR Document 196 Filed 09/15/21 Page 3 of 5




                                                                 1    pertaining to the defendant. Id. at 137. General jurisdiction only attaches in the state where the
                                                                 2    defendant is domiciled. Id. By contrast, specific jurisdiction allows a court to hear claims arising out
                                                                 3    of, or related to, defendant’s contacts with the forum. Goodyear Dunlop Tires Operations, S.A. v.
                                                                 4    Brown, 564 U.S. 915, 919 (2011). The Ninth Circuit applies a three-prong test to determine whether a
                                                                 5    non-resident defendant’s activities are sufficiently related to the forum state to establish specific
                                                                 6    jurisdiction:
                                                                 7

                                                                 8               (1) The non-resident defendant must purposefully direct his activities or consummate
                                                                                     some transaction with the forum or resident thereof; or perform some act by which
                                                                 9                   he purposefully avails himself of the privilege of conducting activities in the
                                                                                     forum, thereby invoking the benefits and protections of its laws;
                                                                 10

                                                                 11              (2) the claim must be one which arises out of or relates to the defendant’s forum-
                                                                                     related activities; and
                                                                 12
                                                                                 (3) the exercise of jurisdiction must comport with fair play and substantial
                                                                 13
                               Northern District of California




                                                                                     justice, i.e. it must be reasonable.
United States District Court




                                                                 14   Schwarzenegger, 374 F.3d at 802 (citing Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987)). With
                                                                 15   respect to the first part of this test, “purposeful direction” and “purposeful availment” are two distinct
                                                                 16   concepts: courts generally use a purposeful direction analysis in cases sounding in tort but a
                                                                 17   purposeful availment analysis in cases sounding in contract. Glob. Commodities Trading Grp., Inc. v.
                                                                 18   Beneficio de Arroz Choloma, S.A., 972 F.3d 1101, 1107 (9th Cir. 2020). Purposeful direction
                                                                 19   questions are analyzed using the “effects” test established in Calder v. Jones, 465 U.S. 783. The
                                                                 20   “effects” tests asks whether defendant “(1) committed an intentional act, (2) expressly aimed at the
                                                                 21   forum state, (3) causing harm that the defendant knows is likely to be suffered in the forum state.” Id.

                                                                 22       III.      ANALYSIS

                                                                 23              Plaintiffs aver that SLM’s act of placing its pumps in the stream of commerce, without more,

                                                                 24   is enough to warrant personal jurisdiction. In the Ninth Circuit, the sale of a product to a state

                                                                 25   resident alone is insufficient to establish personal jurisdiction. In Holland Am. Line, Inc. v. Wartsila

                                                                 26   N. Am., Inc., 485 F.3d 450, 459 (9th Cir. 2007), the Ninth Circuit noted, citing See Asahi Metal Indus.

                                                                 27
                                                                      Co. v. Superior Court of Cal., 480 U.S. 102, 112 (1987), that:

                                                                 28                     [t]he placement of a product into the stream of commerce, without more,
                                                                                        is not an act purposefully directed toward a forum state. Even a

                                                                                                                           3
                                                                         Case 4:21-cv-04772-YGR Document 196 Filed 09/15/21 Page 4 of 5




                                                                                       defendant's awareness that the stream of commerce may or will sweep
                                                                 1
                                                                                       the product into the forum state does not convert the mere act of placing
                                                                 2                     the product into the stream of commerce into an act
                                                                                       purposefully directed toward the forum state.
                                                                 3
                                                                                                                          ....
                                                                 4
                                                                                       Nor do the allegations against Wartsila Finland support a theory of
                                                                 5                     purposeful availment. Asahi requires “something more” than the mere
                                                                 6                     placement of a product into a stream of commerce, and Holland America
                                                                                       has failed to demonstrate the requisite extra showing here.
                                                                 7
                                                                         Here, the complaint allegations in support of specific jurisdiction are basic. It alleges that SLM as
                                                                 8
                                                                      well as some of the other defendants:
                                                                 9

                                                                 10                    were or are corporations organized and existing under and by virtue of
                                                                                       the laws of the State of California, or the laws of some other state or
                                                                 11
                                                                                       foreign jurisdiction...and each of them, were and are authorized to do
                                                                 12                    and are doing business in the State of California, that said defendants
                                                                                       have regularly conducted business in the County of Alameda, State of
                                                                 13                    California, and that certain of said defendants presently designate and
                               Northern District of California
United States District Court




                                                                                       have at pertinent times have designated the County of Alameda as their
                                                                 14
                                                                                       principal place of doing business within the State of California.
                                                                 15   (Compl. ¶ 53.)
                                                                 16          SLM submitted a declaration from its Vice President and Chief Financial Officer disputing all
                                                                 17   of plaintiffs’ allegations pertaining to personal jurisdiction. See Declaration of Arthur Woodman
                                                                 18   (“Woodman Decl.”) In essence, SLM’s declaration states that: SLM is not headquartered in
                                                                 19   California, nor does SLM have its principal place of business in California; SLM has never
                                                                 20   manufactured its products in California; SLM has never sold its pumps in California on a retail or
                                                                 21   commercial basis; SLM’s manufacturing facilities are located solely in Wisconsin; SLM is not
                                                                 22   licensed to do business in California, and does not have an agent for service of process in California;
                                                                 23   SLM does not own any real estate in California, and does not have any employees, agents, or bank

                                                                 24   accounts in the state of California; and that SLM sold and shipped a total of 213 pumps to California

                                                                 25   in various years between 1978 and 1986 and then a winch in 2011 and 2017. (Id. ¶¶ 2-10.) Thus,

                                                                 26   according to SLM, the only connection it has with California is its sell of 213 ship pumps to a United

                                                                 27   States Navy Contract and one winch to Los Angeles, County. Id. ¶ 10.

                                                                 28



                                                                                                                           4
                                                                          Case 4:21-cv-04772-YGR Document 196 Filed 09/15/21 Page 5 of 5




                                                                 1            Plaintiffs argue that these business transactions are enough to warrant personal jurisdiction
                                                                 2    over SLM. The Court disagrees. In opposing the motion to dismiss, plaintiffs do not provide
                                                                 3    evidence to refute any of the facts SLM alleges in its declaration. Plaintiffs have not sufficiently
                                                                 4    alleged that SLM purposefully directed its activities at California. Further, plaintiffs have not alleged
                                                                 5    facts sufficient to show that SLM’s shipment of the pumps and winch to a United States Navy
                                                                 6    Contractor and Los Angeles County are sufficient contacts with the forum. For instance, there are no
                                                                 7    allegations pertaining to whether SLM engaged in any additional acts such as advertising in the
                                                                 8    forum, designing of the product for the market in the forum, or the use of a sales agent in the forum to
                                                                 9    help distribute and sell the product. See Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S.
                                                                 10   102, 112 (1987).
                                                                 11           Without more, the Court finds that plaintiffs have failed to make a prima showing, either
                                                                 12   through pleading facts, or through evidence, that SLM has sufficient contacts with California.
                                                                 13   Accordingly, the Court GRANTS SLM’s motion to dismiss with LEAVE TO AMEND.
                               Northern District of California
United States District Court




                                                                 14           Plaintiff’s request for jurisdictional discovery is granted. If appropriate, plaintiff shall file an
                                                                 15   amended complaint by January 10, 2022. Defendant shall respond within twenty-one (21) days
                                                                 16   thereafter.
                                                                 17           IT IS SO ORDERED.
                                                                 18   Dated: September 15, 2021
                                                                 19                                                        _______________________________________
                                                                                                                                   YVONNE GONZALEZ ROGERS
                                                                 20                                                           UNITED STATES DISTRICT COURT JUDGE

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                            5
